The opinion of the Court was by
Weston C. J.
Coggswell executed the contract avowedly for himself, and for Holmes and company. Who was connected with Holmes other than Coggswell in this business, does not appear from the instrument itself; but it does manifestly appear, from the correspondence, to have been Hogins, and that from his letters to the plaintiff. It not being a contract under seal, the authority of Coggswell to contract for the other two, may be proved by their subsequent recognition. And that is very clearly and fully proved. It appears from the contract and letters', in which each is implicated by his own admission, that they were jointly concerned in procuring the mill in controversy to be built. Hogins, in his letter of June 1, 1835, states that he had the contract in his possession; and aside from the community of purpose and interest, which would affect each with a knowledge of what had been notified to either, it is fairly to be implied from the letters of Holmes, that he had a full understanding of the whole business.
By the contract, the mill was to be built at or near the outlet of Moosehead lake, on the east branch. Whether its actual position was to be determined by the plaintiff or by the defendants, or by both parties in concert, we hold it unnecessary to determine, as after it was built, the defendants made no objection to its location. Hogins states his apprehensions upon some other points, but is silent as to its site. If the location was not satisfactory, they should *79; > interposed their objections at an earlier period. They were i ■ iv silent upon this point, but their a/ quiescence in the site, is fairly 'It.duc-ible from their letters.
And they made no complaint, that the mill was not finished within the time limited in the contract, but acknowledged the justness and fairness of the plaintiff’s claim. As to the execution of the work, Holmes, under the date of November 25th, 1835, advises the plaintiff, that there was no necessity for him to send any one to examine it, as “ it is not disputed.” And he adds, that for the same reason, it would be a useless expense to procure an appraisal of the work. He further advises, that he had written to Coggs-well, that their affairs ought to be closed for reasons, which he thought would bring him to a settlement. And Hogins, by his letter to the plaintiff the next month, although he expresses some apprehensions about the sill and the floom, states that it is entirely unnecessary, that the construction of the mill should be examined, as they did not object to that. Goggswell also, by his letter to the plaintiff of December 13th, 1835, expresses his belief, that they will settle soon, and advises the plaintiff to take their notes upon a further extension of credit.
We are of opinion, that the authority of Coggswell to contract for the other defendants, a waiver of any objection in regard to time, an acquiescence in the site, and an acceptance of the mill are fairly to he drawn from the correspondence, implicating all the defendants. As the verdict therefore is right, it is immaterial, whether the Judge did or did not leave to the jury a part of what he should have decided himself.

Exceptions overruled.